Citation Nr: 0400843	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  93-19 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
operative intracranial aneurysm with headaches and organic 
brain syndrome.  

2.  Entitlement to an increased rating for service-connected 
residuals of a fractured right radius and ulna, currently 
rated as 20 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
residuals of a fractured left knee, currently rated as 30 
percent disabling.   

4.  Entitlement to service connection for right carpal tunnel 
syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1975 to July 
1976 and February 1977 to May 1978, as well as over three 
months of active duty service prior to October 1975. 

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for post-operative intracranial aneurysm with 
headaches and organic brain syndrome comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 1992 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in December 1992, a statement of the case was issued 
in September 1993, and a substantive appeal was received in 
September 1993. 

The issues of entitlement to an increased rating for service-
connected residuals of a  fractured right radius and ulna and 
residuals of a fractured left knee also come before the Board 
on appeal from the November 1992 rating decision.  A notice 
of disagreement was received in September 1993, a statement 
of the case in June 1994, and a substantive appeal was 
received in July 1994.     

By rating decision in May 1997, the RO increased the rating 
for left knee disability to 30 percent, effective September 
30, 1991.  The RO also increased the rating for right radius 
and ulna disability to 20 percent, effective from September 
30, 1991. 

The Board notes that in a correspondence dated June 2003, the 
veteran specifically referenced a request to claims of 
service connection for scarring of the head and side of ear 
lobe, depression, and secondary service connection for right 
knee disability and low back disability.  These would appear 
to be new claims or requests to reopen prior final claims, 
and these mattes are hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  By rating decision in May 1981, the RO denied a request 
to reopen the veteran's service connection claim for post-
operative intracranial aneurysm with headaches and organic 
brain syndrome; the veteran did not file a notice of 
disagreement. 

2.  Certain evidence received since the May 1981 rating 
decision is bears directly and substantially upon the subject 
matter of the veteran's claim and is so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim of service connection for post-operative 
intracranial aneurysm with headaches and organic brain 
syndrome.  

3.  The veteran's service-connected residuals of a fractured 
right radius and ulna is manifested by subjective complaints 
of chronic pain, numbness, and weakness;  clinical findings 
show limitation of pronation lost beyond last quarter of arc, 
but not beyond middle of arc, and tender scarring of the 
right forearm.  

4.  The veteran's service-connected residuals of a fractured 
left knee is manifested by subjective complaints of chronic 
pain and instability; clinical findings show recurrent 
subluxation or lateral instability, evidence of degenerative 
joint disease, limitation of extension to 0 degrees, and 
tender scarring of the left knee.  


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied the veteran's 
claim to reopen his service connection claim for post-
operative intracranial aneurysm with headaches and organic 
brain syndrome in May 1981, which is final, is new and 
material, and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).    

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the veteran's service-connected 
residuals of a fractured right radius and ulna have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71a and Code 5213 (2003).

3.  The criteria for entitlement to a separate disability 
rating of 10 percent, but no higher, for tender scarring 
associated with the service-connected residuals of a 
fractured right radius and ulna under Diagnostic Code 7804 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.118 and Code 7804 (2002); 38 
C.F.R. Part 4, including § 4.118 and Codes 7804 (August 30, 
2002).

4.  The criteria for entitlement to a disability rating in 
excess of 30 percent for the veteran's service-connected 
residuals of a fractured left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, 4.71(a) and Code 5257 (2003).

5.  The criteria for entitlement to a separate disability 
rating of 10 percent, but no higher, for tender scarring 
associated with the service-connected residuals of a 
fractured left knee under Diagnostic Code 7804 have been met.  
38 U.S.C.A.         §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.118 and Code 7804 (2002); 38 C.F.R. Part 4, 
including § 4.118 and Codes 7804 (August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating and to reopen a service connection claim 
that was previously denied.  The discussions in the rating 
decisions, statements of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a January 2003 letter, a 
September 1993 statement of the case, and May 2003 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate her new and material evidence claim 
as well as the types of evidence VA would assist her in 
obtaining.   Additionally, in a January 2003 letter, a June 
1994 statement of the case, and a May 2003 supplemental 
statement of the case, the veteran the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate her increased rating claims as well 
as the types of evidence VA would assist her in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, Social Security Administration records, service 
records, VA medical records, private medical records, VA 
examinations in November 1993, March 1997, November 2000, and 
April 2003, lay witness statements, and statements from the 
veteran with attached documents.  As the record shows that 
the veteran has been afforded VA examinations in connection 
with her claims, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2002) have been met.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with her claims.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The veteran's underlying contention is that she currently 
suffers from post-operative intracranial aneurysm with 
headaches and organic brain syndrome which is related to 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  

New and Material Evidence

In a November 1978 rating decision, the veteran's claim for 
service connection for intracranial aneurysm with headaches 
was denied.  The veteran did not initiate an appeal with a 
timely notice of disagreement, and the November 1978 rating 
decision became final.  38 U.S.C.A. § 7105(c).  Nevertheless, 
a claim which is the subject of a prior final denial may be 
reopened and the prior disposition reviewed if certain 
requirements are met.  38 U.S.C.A. § 5108.  In a May 1981 
rating decision, a request by the veteran to reopen her 
service connection claim of intracranial aneurysm with 
headaches and organic brain syndrome was denied.  The veteran 
did not file a notice of disagreement to initiate an appeal, 
and this decision also became final.  38 U.S.C.A. § 7105(c).  
The veteran subsequently filed another request to reopen 
which was denied by the RO in a November 1992 rating 
decision.  The present appeal ensued.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

As noted above, the RO denied the veteran's service 
connection claim in a November 1978 rating decision.  The 
decision was essentially based on the finding that the 
veteran's intracranial aneurysm preexisted service and that 
the evidence did not demonstrate that it was aggravated by 
service.  The evidence also did not demonstrate that the 
veteran's preexisting headaches increased in severity or 
frequency in service.  In the May 1981 rating decision, the 
RO denied the veteran's claim to reopen his service 
connection claim based on the finding that the evidence 
submitted since the November 1978 rating decision did not 
show that her preexisting intracranial aneurysm with 
headaches and organic brain syndrome was aggravated during 
service or demonstrate any other basis to establish service-
connection. 

In connection with her current attempt to reopen her service 
connection claim, VA medical records from 1981 through 2002 
have been submitted, as well as records from the Social 
Security Administration, service medical records, a private 
medical statement from Marcus Disnin, D.C., hospital records 
from San Joaquin General Hospital, an article on the brain, 
lay statement from the veteran's ex husband dated September 
1991, numerous VA examination reports, and statements from 
the veteran have been submitted.  Upon review, the service 
medical records submitted following the May 1981 rating 
decision are duplicates of the previously considered service 
medical records.  Duplicate records are not "new and 
material" evidence.  38 C.F.R. § 3.156.  

VA medical records from 1981 through 2002 revealed continual 
treatment for the veteran's post-operative intracranial 
aneurysm with headaches and organic brain syndrome, however, 
the records generally do not tend to show that her condition 
was aggravated by service or is otherwise related to service.  
The private medical statement from Dr. Disnin, hospital 
records from San Joaquin General Hospital, and the numerous 
VA examination reports are not related to the treatment or 
evaluation of the veteran's post-operative intracranial 
aneurysm and does not otherwise tend to show that the 
veteran's disability was incurred or aggravated by service, 
or was  related to service.  Similarly, the lay statement 
from the veteran's ex-husband discussed the veteran's 
depression and did not address her post-operative 
intracranial aneurysm.  While the records from the Social 
Security Administration discuss the veteran's post-operative 
intracranial aneurysm, they do not tend to show that her 
disability was incurred in or aggravated by service, or was 
otherwise related to service.      

Although the Board also recognizes the numerous written 
statements from the veteran, the article on the brain, and 
the 1977 motor vehicle accident report with comments from the 
veteran, this evidence essentially reiterates the veteran's 
argument from her May 1981 claim.  They essential state that 
her preexisting condition was aggravated by service.  These 
statements are therefore cumulative or redundant to evidence 
submitted during the original claim for service connection.  
Furthermore, lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  The motor 
vehicle accident report describes the events of the incident, 
which is not in question.  The article on the brain is a 
description of the general condition of the brain when 
effected by physical trauma and does not address the 
veteran's specific case.  There is still no competent medical 
evidence showing that the veteran's preexisting disability 
was aggravated by service or is otherwise related to service.    

However, the Board believes that a November 3, 1992, letter 
from Luther Distler, Ph.D., Chief of the psychology section 
at a VA Mental Health Clinic warrants some consideration.  
Although certain information in this letter regarding 
depression and a grief reaction do not appear to be material, 
the examiner did refer to a diagnosis of organic brain 
syndrome status post neurosurgery secondary to intracranial 
aneurism.  While certainly not clear, this statement might be 
construed as suggesting a link between the veteran's organic 
brain syndrome and the 1976 surgery since the letter does not 
identify exactly which surgery is being referred to.  Under 
the circumstances, the Board believes that it must view this 
November 3, 1992, medical statement as new and material 
evidence.  The claim of service connection for post-operative 
intracranial aneurysm with headaches and organic brain 
syndrome has therefore been reopened. 

Increased Rating

The present appeal involves the veteran's claims that the 
severity of her service-connected residuals of a fractured 
radius and ulna and residuals of a fractured left knee 
warrant higher disability ratings.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Residuals of a Fractured Right Radius and Ulna

The veteran's service-connected residuals of a fractured 
right radius and ulna has been rated by the RO under the 
provisions of Diagnostic Code 5213.  The record shows that 
the veteran is right handed.  Under this regulatory 
provision, a rating of 30 percent is assigned for limitation 
of pronation, with motion lost beyond the middle of the arc.  
Where motion is lost beyond the last quarter of the arc, with 
the hand not approaching full pronation, a 20 percent rating 
is warranted.  For limitation of supination to 30 degrees or 
less, a 10 percent rating is to be assigned. 

A review of the VA examination reports from November 1993, 
March 1997, November 2000, and April 2003 indicates that the 
veteran continually complained of a chronic, constant pain 
and some bony swelling of the right ulna.  She wears a brace 
on her right forearm.  In the March 1997, November 2000, and 
April 2003 VA examination reports she also complained of 
having numbness associated with her disability, having 
difficulty picking up objects, and unable to lift more than 
10 pounds with her arm.  

The November 1993 VA examination report indicated that range 
of motion at the elbow was 145 degrees flexion, 85 degrees 
supination, and 80 degrees pronation.  Range of motion at the 
wrist was 70 degrees dorsiflexion, 80 degrees palmar flexion, 
20 degrees radial deviation, and 45 degrees ulnar deviation.  
November 1993 x-rays showed evidence of old fractures through 
the shafts of the right radius and ulna, but overall 
alignment about the shaft was excellent.  

The March 1997 VA examination report showed elbow extension 
to 0 degrees, extension 138 degrees, pronation 80 degrees, 
supination 58 degrees, wrist extension 70 degrees with pain 
in the dorsal wrist.  Flexion was to 70 degrees.  Alternating 
forearm pronation and supination was done with normal speed.  
The veteran had pain in dorsal wrist area with resisted 
pronation of the forearm.  There was no wrist swelling, 
tenderness, or deformity.  Strength of elbow flexion and 
extension and wrist extension and flexion was 5 out of 5.  

The November 2000 VA examination report indicated range of 
motion of the elbow was full.  Flexion was 130 degrees and 
extension 0 degrees.  Forearm supination was to 60 degrees 
and pronation to 70 degrees.  There was tenderness to 
palpation in the bone in the mid-forearm.  Wrist range of 
motion for flexion was 70 degrees, extension 70 degrees, 
medial deviation to 10 degrees, and lateral deviation to 25 
degrees.  As for hand function, the veteran was able to grasp 
objects, push and pull object, touch and probe.    

The April 2003 VA examination report noted that she continued 
to complain of pain in her right forearm.  Her range of 
motion in her elbow is from full flexion and 135 degrees 
measured with a Goniometer to full extension to zero degrees.  
She has pronation and supination which is just minimally 
limited.  Her pronation is limited maybe 15 degrees.  Her 
supination is full.  The veteran appeared to be in pain at 
full flexion of 135 degrees.  She has no ankylosis.  Her 
active and passive range of motion were measured with the 
Goniometer and they were equal.  The examination indicated 
that full pronation is to 70 degrees.   

The above examination reports fail to demonstrate that the 
veteran lost motion beyond the middle of the arc.  In fact, 
the most recent VA examination report showed near full range 
of motion, even when pain was considered.  Additionally, the 
evidence from VA medical records, Social Security 
Administration records, and private medical records do not 
show that the veteran lost motion beyond the middle of the 
arc.  

The Board acknowledges the veteran's long-term complaints of 
pain with movement of her right forearm, and in reviewing the 
evidence the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca, supra.  Indeed, VA 
examination reports in March 1997, November 2000, and April 
2003 note that the veteran has pain during range of motion 
testing.  However, there has been no persuasive showing of 
additional functional loss due to pain that would further 
limit motion so as to result in a higher rating under Code 
5213.  Accordingly, the Board finds no basis for a rating in 
excess of 20 percent under Code 5213 at this time. 

As for other diagnostic codes, the Board notes that VA 
examination report in March 1997 and the recent April 2003 
examination found that the veteran had scarring near the ulna 
wound.  Further, the veteran indicated in June 2003 statement 
that her scarring located on right forearm is painful and 
tender.  Based upon the veteran's statements and VA 
examination findings, the Board believes consideration must 
be given to the scarring.  It would appear that the current 
rating under Code 5213 only contemplates the resulting 
limitation of pronation, supination, or ankylosis.  In other 
words, any impairment due to the scar appear to be separate 
from that encompassed by the current rating under Code 5213.  
The Board finds, therefore, that Diagnostic Code 7804 is 
applicable in this case as the evidence shows symptomatology 
due to scarring as a residual of her right radius and ulna 
disability.  

The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating impairment of skin 
disabilities. These became effective August 30, 2002. 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  However, consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to August 30, 2002, neither the RO nor the Board 
could apply the revised rating schedule.
          
Under the version of Code 7804 in effect prior to August 30, 
2002 ("old regulations"), a maximum 10 percent disability 
rating is warranted for superficial scars that are tender and 
painful upon objective demonstration.  Effective August 30, 
2002,("new regulations"), a 10 percent rating is warranted 
under Code 7804 where there is a superficial scar that is 
painful on examination.  Note one under Code 7804 indicates 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Note two notes that a 10 percent rating 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable rating (See § 4.68 of this part on the amputation 
rule.). 

Upon review, VA examination reports in March 1997 and April 
2003 persuasively shows that the veteran's right forearm 
scarring demonstrates objective findings of tenderness to 
touch.  As such, the Board concludes that the criteria for a 
separate rating of 10 percent have been met under the old 
criteria for Code 7804.  As for the new rating criteria under 
Code 7804, while there is no evidence that the veteran's scar 
was painful on examination, the Board finds that evidence of 
tenderness on palpation of the veteran's scar is analogous to 
pain so as to warrant a 10 percent rating under the new 
criteria for Code 7804.  Nevertheless, there is no evidence 
under either the old or new regulations for skin disabilities 
to warrant a rating in excess of 10 percent at this time.

It appears that the RO has failed to notify the veteran of 
the change in regulations However, as the veteran is 
receiving the maximum rating under Code 7804 under both the 
old and new regulations and there is no higher skin 
disability rating available to the veteran based upon the 
symptomatology of his service-connected residuals of a 
fractured right radius, the Board finds that there is no 
resulting prejudice to the veteran in assigning a separate 10 
percent rating for the associated right forearm scarring.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
although the veteran has asked for consideration under this 
regulatory provision, there has been no showing that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision as to the right radius and ulna.  

Residuals of a Fractured Left Knee 

The veteran's service-connected residuals of a fractured left 
knee has been rated by the RO under the provisions of 
Diagnostic Code 5257.  Under this regulatory provision, a 
rating of 20 percent is warranted where there is moderate 
recurrent subluxation or lateral instability of the knee, and 
a 30 percent rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  
The Board notes that the veteran's left knee disability is 
currently at 30 percent, which is the highest available 
rating under Code 5257.  However, separate ratings may be 
assigned for knee disability where there is x-ray evidence of 
arthritis in additional to recurrent subluxation or lateral 
instability.    

Looking to other potentially applicable Codes, Diagnostic 
Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4,71a, 
Diagnostic Code 5003.  X-ray evidence of the left knee from 
the November 2000 VA examination report indicates that the 
veteran had mild tricompartmental changes of osteoarthritis.  

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under Code 
5260, flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating and; flexion limited to 15 degrees warrants a 30 
percent rating.  Under Code 5261, extension limited to 10 
degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, extension limited to 20 
degrees warrants a 30 percent rating, and extension limited 
to 30 degrees warrants a 40 percent rating.  

The veteran's essential argument is that her service-
connected left knee disability is manifested by chronic pain 
and instability which limits her daily activities.  VA 
examination reports in November 1993, March 1997, and 
November 2000 note that the veteran did complain about 
recurrent left knee pain and instability.  She also 
complained of having grinding and clicking in her left knee.  
She wears a knee brace and ambulates with a straight cane.  
The veteran also stated that she experiences episodic, severe 
exacerbations of her condition about three times a week.  

VA examination report in November 1993 noted that range of 
motion was 140 degrees to flexion.  VA examination report in 
March 1997 indicated that knee extension was to 0 degrees and 
flexion to 120 degrees with pain at end-range.  Strength of 
knee extension and flexion is five out of five.  VA 
examination report in November 2000 demonstrates that knee 
flexion was to 120 degrees and extension was to 0 degrees.  
There is pain at extreme motion.  As such, while the veteran 
clearly has significant knee impairment, clinical test 
findings do not support  separate compensable ratings under 
Codes 5260 or 5261.    

The Board acknowledges the veteran's long-term complaints of 
pain with movement of her left knee, and in reviewing the 
evidence the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca, supra.  Indeed, VA medical 
records and VA examination reports noted that the veteran has 
pain during range of motion testing.  However, there has been 
no persuasive showing of additional functional loss due to 
pain that would further limit motion so as to result in a 
compensable rating under Codes 5260 or 5261.  Again, the 
current 30 percent rating is the highest available under 
Codes 5257.  The Board also finds that there is no evidence 
of ankylosis of the left knee to warrant a separate rating 
under Code 5256, nor malunion of the tibia and fibula to 
warrant a rating under Code 5262.

As for other diagnostic codes, the Board notes that VA 
examination report in November 2000 found that the veteran 
had scarring on the left knee.  Further, the veteran 
indicated in a June 2003 statement that her scarring located 
on left knee is painful and tender.  Based upon the veteran's 
statements and VA examination findings, the Board believes 
consideration must be given to the scarring.  It would appear 
that the current rating under Code 5257 only contemplates the 
resulting recurrent subluxation or lateral instability.  In 
other words, any impairment due to the scar appear to be 
separate from that encompassed by the current rating under 
Code 5257.  The Board finds, therefore, that Diagnostic Code 
7804 is applicable in this case as the evidence shows 
symptomatology due to scarring as a residual of her left knee 
disability.  

Upon review, VA examination report in November 2000 
persuasively shows that the veteran's left knee scarring 
demonstrates objective findings of slight tenderness to 
palpation. As such, the Board concludes that the criteria for 
a separate rating of 10 percent have been met under the old 
criteria for Code 7804.  As for the new rating criteria under 
Code 7804, while there is no evidence that the veteran's scar 
was painful on examination, the Board finds that evidence of 
tenderness on palpation of the veteran's scar is analogous to 
pain so as to warrant a 10 percent rating under the new 
criteria for Code 7804.  Nevertheless, there is no evidence 
under either the old or new regulations for skin disabilities 
to warrant a rating in excess of 10 percent at this time.

It appears that the RO has failed to notify the veteran of 
the change in regulations However, as the veteran is 
receiving the maximum rating under Code 7804 under both the 
old and new regulations and there is no higher skin 
disability rating available to the veteran based upon the 
symptomatology of his service-connected residuals of a 
fractured left knee, the Board finds that there is no 
resulting prejudice to the veteran in assigning a separate 10 
percent rating for the associated left knee scarring.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
although the veteran has asked for consideration under this 
regulatory provision, there has been no showing that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
determination as to the left knee.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
post-operative intracranial aneurysm with headaches and 
organic brain syndrome.  Entitlement to a separate rating of 
10 percent (but no higher) for scarring of the right forearm 
under Diagnostic Code 7804 is warranted.  Entitlement to a 
separate rating of 10 percent (but no higher) for scarring of 
the left knee under Diagnostic Code 7804 is warranted.  To 
this extent, the appeal is granted.

Entitlement to a rating in excess of 20 percent for service-
connected residuals of a fractured right radius and ulna 
under Diagnostic Code 5213 is not warranted.  Entitlement to 
a rating in excess of 30 percent for service-connected 
residuals of a fractured left knee under Diagnostic Code 5257 
is not warranted.  To this extent, the appeal is denied.


REMAND

In view of the reopening of the claim of service connection 
for post-operative intracranial aneurysm with headaches and 
organic brain syndrome, a merits analysis must be conducted 
by the RO.  Bernard v. Brown, 4 Vet.App. 384 (1993).  
Moreover, the medical questions involved appear to be complex 
in nature and warrant further development of the medical 
evidence, especially in light of what appear to be new 
contentions regarding inservice aggravation of this disorder 
as a result of a 1977 motor vehicle accident during service.  

A review of the record also reflects that the veteran's claim 
of entitlement to service connection for right carpal tunnel 
syndrome was denied in a May 2003 rating decision. The 
veteran submitted a written notice of disagreement as to that 
rating action in June 2003.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999). 

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action with regard to 
all remaining issues to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  

2.  The veteran should be scheduled for 
an appropriate VA examination for the 
purpose of ascertaining the nature of the 
disability described as post-operative 
intracranial aneurysm with headaches and 
organic brain syndrome and the 
relationship, if any, to the veteran's 
service, either directly or by 
aggravation.  It is imperative that the 
claims file be made available to and be 
examined by the examiner in connection 
with the examination.  Any medically 
indicated special tests and/or studies 
should be conducted.  The examiner should 
clearly report all pertinent examination 
diagnoses.  After examining the veteran 
and reviewing the claims file, the 
examiner should also offer opinions as to 
whether this disorder increased in 
severity during the veteran's service.  
The examiner should also specifically 
address the impact, if any, of the 1977 
automobile accident on the disorder.  A 
detailed rationale for all opinions 
expressed should be furnished. 

3.  With regard to the issue of service 
connection for right carpal tunnel 
syndrome, the RO should undertake all 
actions required by 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case so that the veteran may have the 
opportunity to complete an appeal on this 
issue (if she so desires) by filing a 
timely substantive appeal.

4.  After completion of the above, the RO 
should review the expanded record and 
determine under a de novo merits analysis 
if service connection is warranted for 
post-operative intracranial aneurysm with 
headaches and organic brain syndrome.  
The veteran and her representative should 
then be furnished an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should then be returned 
to the Board for appellate review of all 
issues properly in appellate status at 
that time.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



